                                           Case 5:20-cv-02360-BLF Document 15 Filed 04/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JUNIPER NETWORKS, INC.,                            Case No. 20-cv-02360-BLF
                                   9                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS’
                                  10             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  11     BRUNO ANDRADE, MARS
                                         INVESTMENT ACCELERATOR FUND                        [Re: ECF 8]
                                  12     INC., NORTHSPRING CAPITAL
Northern District of California
 United States District Court




                                         PARTNERS INC., JOSMEYR ALVES
                                  13     DE OLIVEIRA, and RUBEN MARCOS
                                         SEID,
                                  14
                                                        Defendants.
                                  15

                                  16          Plaintiff Juniper Networks, Inc. filed this action in the Santa Clara County Superior Court
                                  17   on February 8, 2020, asserting state law contract and fraud claims arising out of Plaintiff’s
                                  18   acquisition of HTBASE Corporation. See Notice of Removal ¶ 1 & Exh. A, ECF 1. In the
                                  19   Superior Court, Plaintiff moved to seal portions of the complaint and the entirety of Exhibit A to
                                  20   the complaint, which is the Share Purchase Agreement that governed Plaintiff’s acquisition of
                                  21   HTBASE . See Martin Decl. ¶¶ 4-5, ECF 8-1. Defendants removed the action to federal district
                                  22   court on April 8, 2020. See Notice of Removal, ECF 1. The removal documents included the
                                  23   redacted complaint that Plaintiff submitted to the Superior Court. See Notice of Removal.
                                  24          In conjunction with the removal, Defendants filed the present administrative motion to seal
                                  25   the same portions of the complaint, and Exhibit A to the complaint, that Plaintiff sought to seal in
                                  26   the Superior Court. See Administrative Motion to File Under Seal, ECF 8. As discussed below,
                                  27   the Court finds that Defendants’ motion satisfies the requirements of the applicable case
                                  28   authorities and this Court’s Civil Local Rules.
                                           Case 5:20-cv-02360-BLF Document 15 Filed 04/15/20 Page 2 of 2




                                   1          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   2   and documents, including judicial records and documents.’” Kamakana v. City and Cnty. of

                                   3   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   4   U.S. 589, 597 & n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                   5   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                   6   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Sealing motions filed

                                   7   in this district also must be “narrowly tailored to seek sealing only of sealable material.” Civil

                                   8   L.R. 79-5(b). A party moving to seal a document in whole or in part must file a declaration

                                   9   establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                  10          As asserted by Plaintiff in the Superior Court, and by Defendants here, the materials as to

                                  11   which sealing is requested contain non-public, proprietary business information, the public

                                  12   disclosure of which could bring harm to the parties from their competitors. See Martin Decl. ¶¶
Northern District of California
 United States District Court




                                  13   5-8. This is sufficient to satisfy the compelling reasons standard. See Ctr. for Auto Safety, 809

                                  14   F.3d at 1097 (compelling reasons standard met when material includes “sources of business

                                  15   information that might harm a litigant’s competitive standing.” (internal quotation marks and

                                  16   citation omitted)). The sealing request is narrowly tailored to seek sealing of the confidential

                                  17   Share Purchase Agreement and the portions of the complaint that discuss those contents.

                                  18   Defendant’s counsel advised Plaintiff’s counsel of the Administrative Motion on or before the date

                                  19   it was filed. See Martin Decl. ¶ 9. The deadline to oppose the Administrative Motion has elapsed

                                  20   and no opposition has been filed. See Civ. L.R. 7-11 (opposition to administrative motion due 4

                                  21   days after motion is filed).

                                  22                                                 ORDER

                                  23          Defendants’ Administrative Motion to File Under Seal is GRANTED.

                                  24          This order terminates ECF 8.

                                  25

                                  26   Dated: April 15, 2020

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         2
